Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is March 16, 2020. This Office Action is in response to the amendments and arguments filed December 2, 2021. This action is an ALLOWANCE. 
The amendment of the abstract in response to objection to the disclosure (see prior office action mailed September 2, 2021) has been reviewed and is acceptable. Examiner therefore withdraws objection to the disclosure and has entered the amendment of the abstract filed December 2, 2021.
Currently-amended independent Claims 1, 21, 25 are in condition for allowance for the reasons noted below. Also, dependent claims 2, 3, dependent currently-amended claim 5, dependent claims 6  – 11; and dependent claims 22 – 24 are in condition for allowance since they are dependent on respective, allowed Claims 1, 25.
Previously-withdrawn, currently-amended independent Claim 12 has been rejoined and is in condition for allowance for the reasons noted below. Also, previously-withdrawn, dependent claims 13 – 29 are in condition for allowance by Examiner’s Amendment. See below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be to address issues of antecedent basis:

13.	(Withdrawn-Currently Amended) The method of claim 12, wherein forming [a] the barrier structure 
recessing an upper surface of the first conductive structure within the first opening to form a trench overlying the first conductive structure; and 
filling the trench with a barrier material to form the barrier structure, the barrier structure substantially confined within horizontal boundaries and vertical boundaries of the trench.

14.	(Withdrawn-Currently Amended) The method of claim 13, wherein filling the trench with [a] the barrier material comprises filling the trench with titanium nitride.

15.	(Withdrawn-Currently Amended) The method of claim 12, wherein forming [a] the second opening in the second dielectric structure comprises forming the second opening to have an aspect ratio greater than or equal to about 5:1.

16.	(Withdrawn-Currently Amended) The method of claim 12, wherein forming [a] the conductive liner structure within the second opening in the second dielectric structure comprises: 

converting the semiconductive liner structure into the conductive liner structure, the conductive liner structure comprising beta phase tungsten.

17.	(Withdrawn-Currently Amended) The method of claim 16, wherein: forming [a] the semiconductive liner structure within the second opening in the second dielectric structure comprises conformally depositing a polysilicon material over portions of the upper surface of the barrier structure and at least one side surface of the second dielectric structure exposed within the second opening; and converting the semiconductive liner structure into the conductive liner structure comprises treating the polysilicon material with tungsten hexafluoride.

18.	(Withdrawn-Currently Amended) The method of claim 12, wherein forming [a] the conductive liner structure within the second opening in the second dielectric structure comprises forming at least a majority of the conductive liner structure to comprise beta phase tungsten.

19.	(Withdrawn-Currently Amended) The method of claim 18, wherein forming [a] the second conductive structure to fill remaining space within the second opening in the second dielectric structure comprises forming at least a majority of the second conductive structure to comprise alpha phase tungsten.
the second conductive structure to fill remaining space within the second opening in the second dielectric structure comprises forming the second conductive structure to have a grain size substantially equal to a grain size of the conductive liner structure.

Election/Restrictions
Claims 1 – 3, 5 – 11; Claims 21 – 24; and Claim 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 – 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 6, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 – 3, 5 – 11; Claims 12 – 20; Claims 21 – 24; and Claim 25 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the amendment and arguments filed by the applicant on December 2, 2021. See "REMARKS", page 10 through page 11, first paragraph; see page 13, lines 1 – 4; see page 16, paragraph beginning “Applicant respectfully asserts that Cowley and Chan..”; and see page 17, paragraph beginning Applicant respectfully asserts that Cowley and Chan..”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813